Name: Regulation (EEC) No 2113/75 of the Commission of 12 August 1975 amending Regulation No 470/67/EEC as regards the varieties of paddy rice to be taken over by intervention agencies
 Type: Regulation
 Subject Matter: farming systems;  trade policy;  plant product;  consumption
 Date Published: nan

 No L 215/ 10 Official Journal of the European Communities 15 . 8 . 75 REGULATION (EEC) No 2113/75 OF THE COMMISSION of 12 August 1975 amending Regulation No 470/67/EEC as regards the varieties of paddy rice to be taken over by intervention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 359/ 67/EEC ( ! ) of 25 July 1967 on the common organiza ­ tion of the market in rice , as last amended by Regula ­ tion (EEC) No 668/75 (2 ), and in particular Article 5 (5) thereof ; Whereas it has become apparent that certain varieties of rice which are listed in the Annexes to Commis ­ sion Regulation No 470/67/EEC (3 ) of 21 August 1967 on the taking over of paddy rice by intervention agen ­ cies , and fixing the corrective amounts, price increases and reductions applied by them, as last amended by Regulation (EEC) No 1721 /73 (4), now represent only a negligible proportion of the Community crop ; whereas it is no longer necessary that such varieties should continue to figure in the lists of varieties ; Whereas experience in recent marketing years has shown that the quality and yield of certain varieties have improved, while a falling-off in the characteris ­ tics and quality of other varieties has been noted ; Whereas new varieties of rice which do not appear in the lists of Community varieties given in Regulation No 470/67/EEC are now being produced in the Community ; whereas those varieties should therefore be added thereto, taking into consideration the basic yields currently being obtained and any real difference in quality as compared with the varieties at present listed in that Regulation ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The table given in Annex I to Regulation No 470/67/EEC is replaced by the following table : ANNEX I Corrective amounts Type Description of quality Corrective amount in u.a./ 100 kg of paddy rice A Carola, CÃ ©sariot, Navile , Rosa Marchetti , Vitro 0-55 B Bahia , INRA 68/ 1 , Maratelli , Precoce Rossi , Romeo Vialone nano 0-80 C Razza 77, Redi 100 D Baldo Rizzotto, Roma 1-20 E Arborio, Arlesienne, Europa, Ribe, Ribello, Ringo, Rocca, Volano 1-60 F Anseatico , Carnaroli 200 G Italpatna, Romanico, Silla 2-50 H Delta 3 00 (') OJ No 174, 31 . 7 . 1967 , p. 1 . (-') OJ No L 72, 20 . 3 . 1975 , p. 18 . ( J ) OJ No 204, 24 . 8 . 1967, p. 8 . ( 4 ) OJ No L 175 , 29 . 6 . 1973 , p. 32 . 13 . 8 . 75 Official Journal of the European Communities No L 215/ 11 Article 2 The second table in Annex III to Regulation No 470/67/EEC is replaced by the following table : ANNEX II Basic yield after processing Description of quality of rice Yield inwhole grains Total yield Balilla , Balilla GG, Monticelli , Ticinese Bahia, Carola, INRA 68/ 1 , Navile, Rosa Marchetti , Vitro Anseatico, Arlesienne, Baldo, Italpatna, Redi , Ribe, Ribello, Ringo, Rizzotto, Roma, Romanico, Rocca, Romeo, Volano Europa, Silla CÃ ©sariot, Maratelli , Precoce Rossi , Razza 77 Arborio Delta Carnaroli , Vialone nano 63 % 60 % 59 % 58 % 56 % 56 % 55 % 55 % 71 % 70 % 70 % 70 % 68 % 70 % 68 % 70 % Article 3 This Regulation shall enter into force on 1 September 1975 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 August 1975 . For the Commission P. J. LARDINOIS Member of the Commission